Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's correspondence received on 3/8/22 is acknowledged. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Dawson et al (2015/0154664 A1), in view of Van Dyne (11,232,500 B1), in further view of Official Notice (as evidenced by 
https://www.masslive.com/homebuying/2017/02/maybe_for_sale_signs_a_seller.html
https://luxuryhomesjohannesburg.com/real-estate-blog/serious-about-selling/#3) )
Re-claim 1, Smith discloses a computer-implemented method comprising:
-receiving, from a client device associated with a user, a request to determine a value for a subject real-estate property (see e.g. paragraph [0072], the true AVM (Automatic Valuation Model) is completely self-contained to generate a specific property valuation based on currently available databases without human intervention based solely upon a value manually requested for a specific property by a user.);

-searching a database to identify a plurality of real-estate properties that have previously been sold (see e.g. paragraph [0118], Fig 2 Item 60, selected number of recently sold properties 60. Preferably, this would be at least five properties sold within the last eighteen months.);
a step of locating a selected number of recently sold properties in the specific tract of land plus optionally locating actively for sale and under contract properties also within the specific tract of land, wherein the sold or active/contract properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage for the comparable properties in the specific tract of land;)
-automatically generating, based on a sale price of each of the plurality of real-estate properties, the value for the subject real-estate property (see e.g. paragraph [0036], wherein the automated real estate valuation system calculates a value for the selected specific property using the input attributes, primary token features, input data sets, and secondary token features, further if a list price is available for the selected specific property it would be used to adjust the calculated value depending upon the difference as between the list price and the calculated value;)
- the value for the subject real-estate property being generated based on sale prices of the first subset of the plurality of real-estate properties and sale prices of a remaining second subset of the plurality of real-estate properties (see e.g. abstract, paragraph 0210-An automated real estate valuation system for a selected specific property, that uses specific property input attributes items and a plurality of primary token features that are disposed within a specific tract of land, in addition, a plurality of recently sold property input data set items and a plurality of secondary token features that are disposed within the same specific tract of land. --- to output a calculated value 235 for the selected specific property 55 via the valuation algorithm 230. What this is essentially is that the recently sold properties 60 in the first qualified assemblage 205 all have differing sold prices per square foot that can be explained by the token features 105 that are different (first qualified secondary token features 105) as between each of the sold 60 properties wherein the random forest regression algorithm 230 gives a unique dynamic weight 125 for each sold property 60 sold price per square foot difference to the different token features 105 so that these weighted token features 105 can be matched with the primary token features 100 to calculate a price per square foot value for the selected specific property 55, or alternatively the price per square foot effect for selected token features 100, 105 can be used by investors and home buyers to see what token features 100, 105 add or subtract value from a property.)
Smith does not disclose the following limitations.
However, Dawson et al. disclose
determining a first condition is satisfied by determining that a threshold is exceeded by a factor representing how much of the value generated for the subject real-estate property is based on sale prices of the first subset of the plurality of real-estate properties relative to sale prices of the second subset of the 
[0011] For example, the system and method may via an automated collateral fraud and risk detection application evaluate improper reconciliation risks in an appraisal by determining whether a final appraised value reflects a value indicated by comparable properties. The determination may include applying a rule set to the appraisal to detect the presence of certain conditions in conjunction with a sub-score calculation per rule.
[0014] In general, once an appraisal form is received by the automated collateral fraud and risk detection application, the application extracts the final appraised value and evidence supporting the final appraised value from the reconciliation section of the appraisal form along with comp information and applies a rule set to the extraction to generate sub-scores. A rule set is a combination of routines that detects the presence of certain conditions (e.g., particular reconciliation anomalies), where each routine may derive a rule value and apply at least one condition to the rule value to generate a sub-score.
[0017]  Based on the risk evaluation, the application may generate and store scorecards 125 within the database 120 that may later be accessed and presented by user interfaces 115 of the interface module 114 for subsequent review by end users.
[0036] The reconciliation module 116 may be configured to execute heuristics 117 that consumes the sub-scores to generate a reconciliation score. The heuristics 117 may be program code configured to generate probability estimations, flags, messages, and the like, including calculating a confidence metric (e.g., reconciliation score) based on the sub-scores produced by the routines. Reconciliation scores indicate whether the appraisal was poorly reconciled and may trigger further review of an appraisal or appraisal form by an end user when the heuristic 117 determines a threshold has been breached.
0037] Thus, because the heuristics 117 may further utilize a threshold value to generate flags, which in this case is 2, and any appraisal form 123 with a reconciliation score equal to or greater than the threshold value is flagged for further review by an end user, the heuristic 117 would generate a flag for this particular sub-score.
0038] For instance, because the reconciliation module 116 generates a poor reconciliation score for a particular appraisal form 123, the reconciliation module 116 may automatically message an end user via the interface module 114 to review this acquisition for pricing adjustments or eligibility. The end user may in turn use the flagged appraisal form 123 to support decisions regarding the market value of the property.
the second condition being satisfied at least in part based on a likelihood that the user will complete a sale transaction for the subject real-estate property, such that the prompt is triggered for display in response to satisfaction of the plurality of conditions (see e.g. paragraphs [0039] The database 120 may include any type of data or file system (e.g., data sources 121, appraisal forms, and scorecards 125) that operates to support the application 110. For instance, data sources 121 may include appraisals and data sets relating to appraisal forms 123, along with documentation (e.g., underwriting submissions, underwriting approvals, loan documents, credit reports, and the like) relating to a property transaction,
[0071] Exemplary Routine N relates to detecting a final appraised value that is higher than maximum sales price for similar bathroom count. On properties with only one bathroom, relevance of sales with higher full bathroom count is questionable. Buyers looking for a 2 bathroom home (e.g., someone not wanting to share a bathroom with their children) would not consider a 1 bathroom home. It is also a well-known phenomenon that appraisers typically under adjust in these scenarios.
[0068] Exemplary Routine K relates to detecting a final appraised value that is higher than unadjusted value of active listings. Exemplary Routine K is similar to Exemplary Routine J; however, this routine accounts for potential over improvements. That is, the chances of subject selling for 20% more than "comparable" properties currently on the market (even after allowing for reasonable adjustments) are low and could be a sign of over-valuation.)
[0061] Rule set 318 is an exemplary configurable combination of routines that detects the presence of certain conditions (e.g., particular reconciliation anomalies) on an appraisal form 123 and may be found in Table 10 as itemized below.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith's automated real estate valuation system to include a prompt to review an automatically generated value, as taught by Dawson et al., in order to trigger further review of an appraisal form by an end user. (see e.g. paragraph 0036).
With respect to the following limitation “to cause the automatically generated value to be reviewed before the value is presented to the client device”, the Examiner notes that the end-user reviewing the  in Dawson et al. may be an appraiser or an operator.  Dawson et al. further consider a buyer and a seller.  Therefore, Dawson et al. anticipate the limitation as claimed. 

Smith, in view of Dawson et al. do not disclose the following limitations.
However, Van Dyne discloses --determining a likelihood that the user will sell the subject real-estate property at the automatically generated value based on a quantity of characteristics provided by the user about the subject real-estate property (see e.g. col. 4, lines 44-49; 67 –col. 5, lines 1-7; 66-67 --For example, the system can validate each potential seller and each potential buyer against qualification criteria to identify series participants. 
The system 100 can be implemented in a managed environment where a support team facilitates the use of the system, generation of listings, and in particular generation of a seller's passbook. The seller's passbook can include required information for demonstrating a potential seller is serious (i.e., qualified). In one embodiment, the system is configured to require an appraisal of the property being sold in order to qualify the seller.
---In further embodiments, licensee access can also include functions to manage qualification of serious sellers or serious buyers. The system can be configured to enable licensee accounts to manage qualification status of respective buyers and sellers.
The Examiner notes that the required information for the seller’s passbook is characteristics provided by the seller about the property.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et al.,  and include the evaluation of the seller’s seriousness, as taught by Van Dyne, in order to facilitate listing and purchasing property (see e.g. col. 4, lines 37-38).
Van Dyne discloses the seller entering information regarding the seller’s passbook and property profile including multimedia information 730 (photos/ videos of the home).
Smith, in view of Dawson et al., in view of Van Dyne, do not disclose the following limitations.
determining a likelihood that the user will sell the subject real-estate property at the automatically generated value based whether one or more pictures of the subject real-estate property have been received from the client device of the user.
However, Official Notice is taken that it is old and well known that several factors/signs can be used to determine a likelihood that the user will sell the subject real-estate property at the automatically generated value.  Factors such as seller behavior (i.e. amount of information provided by the seller) are often considered during such determination.  For example, the article by  RE Resources Team teaches 

Xavier Debuck lists several other factors in  “How To Know When The Home Seller Isn’t Serious About Selling” (i. e. Numerous expired mandates, seller is not negotiable, failure to prepare the home).  
Therefore, the likelihood of selling at a determined price is affected by seller’s behavior. 

Re-claim 2, Smith discloses the method of claim 1, wherein the sale price of each of the plurality of real-estate properties corresponds to a price at which each real-estate property previously closed or is listed for sale (see e.g. Paragraph [0218], Fig. 2 and 3, a list price for the actively listed property 70 is substituted for the sales price of a recently sold property 60, and each of the actively listed properties 70 include an input data set 95 and the secondary token feature sets 105. Wherein the actively listed properties 70 are combined with the recently sold properties 60 to form the first qualified assemblage 205 to be used in the algorithm 230 to eventually output 235 the calculated value for the elected specific property 55.)
wherein searching the database comprises: determining a geographical location of the subject real-estate property (e.g. Paragraph [0026], Longitude and latitude data are attached to each property, and then each property dataset is placed within a specifically defined subset for value calculations and tracking, further defined here as "tracts".);  -selecting a sale time interval (see e.g. Paragraph [0112], time on market for the recently sold property 60);  --and causing the database to search for the plurality of real-estate properties based on the geographical location of the subject real-estate property and based on the selected sale time interval (e.g. Paragraph [0029], the input attributes database are each further compared to a second selected range of a second matched item from each input data set to the input attributes database forming a first qualified assemblage of the recently sold properties disposed within the specific tract of land that include a group of secondary token feature sets associated with the recently sold properties in the first qualified assemblage). 

Re-claim 3, Smith, in view of Dawson, do not disclose the limitations as claimed.
However, Van Dyne discloses -determining the likelihood that the user will sell the subject real-estate property by: causing a list of options representing levels of seriousness in selling the subject real-estate property on the client device of the user; and receiving from the client device a selection of an option user (see e.g. col. 21, lines 7-16 - User information, for example, entered at 718 can also include information to establish a seller as a serious seller at 720. From the dashboard at 716, users can access listing creation functions (e.g., Phase I Property Information Entry —724A-C and Phase II—Selling Information/Staging—742). In some examples, where the user has not yet entered basic information, the process 700 can return the user to basic information input screens to capture demographic information on the user.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et al.,  and include the evaluation of the seller’s seriousness, as taught by Van Dyne, in order to facilitate listing and purchasing property (see e.g. col. 4, lines 37-38).

Re-claim 8, Smith, do not explicitly disclose the limitations as claimed.
However, Dawson et al. disclose  the method of claim 1, further comprising defining a plurality of conditions for triggering display of the prompt (see e.g. paragraphs 0061, 0037, 0038- [0061] Rule set 318 is an exemplary configurable combination of routines that detects the presence of certain conditions (e.g., particular reconciliation anomalies) on an appraisal form 123 ;
--In other words, if the final appraised value of the subject property is outside of the adjusted range of the comps, the reconciliation module 116 will utilized Routines A-B to detect the outlying value and heuristic 117 to identify if the outlying value is severe enough to flag the appraisal form 123 listing the final appraised value as an elevated risk.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith's automated real estate valuation system to include a prompt for a plurality of conditions, as taught by Dawson et al., as an automated risk detecting process. (see e.g. abstract) 
Smith, in view of Dawson, do not disclose the plurality of conditions comprising a ratio of weights of the plurality of real-estate properties being new construction to a total number of weights of the plurality of real-estate properties exceeding a threshold, a minimum quantity of real-estate properties being included in the plurality of real-estate properties, and a measure of similarity between interior conditions of the real-estate properties relative to an interior condition of the subject real-estate property.


Re-claim 10, Smith discloses the method of claim 1 further comprising: computing a number representing how many real-estate properties are included in the plurality of real-estate properties (see e.g. paragraph 0034, FIG. 2 shows a flowchart schematic starting with the selected specific property that is disposed within a specific tract of land with the selected specific property input attributes database and a step of locating a selected number of recently sold properties in the specific tract of land plus optionally locating actively for sale and under contract properties also within the specific tract of land);  --determining whether the number exceeds a minimum number of real-estate properties needed to automatically generate the value; (e.g. Paragraph [0185], Figs. 2 and 3, FIG. 3 flows from FIG. 2 at 500 to determine if five or more properties 60 are qualified, and if not then looking toward adjacent tracts of land 80.);
With respect to the following limitation: “and causing the prompt to be displayed on the operator device in response to determining that the number fails to exceed the minimum”,
The Examiner notes that in Smith, when the number fails to exceed the minimum requirement, the system takes action by looking toward adjacent tracts of land (see e.g. paragraph 0185), specifically: incrementally sold, active & under contract properties to reach 5 properties using adjacent tracts of land to initial tract of land.  
Smith does not explicitly disclose a prompt being displayed when the discrepancy occurs.
However, Dawson et al. disclose (see e.g. paragraph 0036 Reconciliation scores indicate whether the appraisal was poorly reconciled and may trigger further review of an appraisal or appraisal form by an end user when the heuristic 117 determines a threshold has been breached..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith's automated real estate valuation system to include a prompt to review an automatically generated value, as taught by Dawson et al. as an automated risk detecting process. (see e.g. abstract) 

.

Claims 4-7, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Dawson et al (2015/0154664 A1), in view of Van Dyne (11,232,500 B1), in view of Obrecht et al. (US20150302419A1)
Re-claim 4, Smith, in view of Dawson et. al., in view of Van Dyne, do not disclose the following limitations.
the method of claim 1, wherein the likelihood that the user will sell the subject real-estate property is computed based on a user profile, (see e.g. col. 4, lines 44-49; 67 –col. 5, lines 1-7; 66-67 –Seller’s passbook) as in claim 1.
However Obrecht et al. disclose the method of claim 1, wherein automatically generating the value for the subject real-estate property comprises: assigning a weight to the sale price of each of the plurality of real-estate properties based at least in part on a measure of similarity between each of the plurality of real-estate properties and the subject real-estate property for which the request was received (e.g. Paragraph [0036], the appraiser enters a value corresponding to the subject property in subject column 110, and values corresponding to the comps in respective comp columns 120. For each instance where the subject property value differs from a comp, the appraiser enters an adjustment value corresponding to an amount by which the sale price of the comp is adjusted to account for the difference.); --and computing the value for the subject real-estate property as a function of the weighted sale prices of each of the plurality of real-estate properties (e.g. Paragraph [0036], Based on an appropriately weighted average of these adjusted prices, the appraiser calculates an appraised value for the subject property.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et. al., in view of Van Dyne, and include weighted sales prices, as taught by Obrecht et al., in order to calculate an appraisal value for the subject property. (Obrecht, Paragraph

Re-claim 5, Smith, in view of Dawson et. al., in view of Van Dyne, do not disclose the following limitations.
the property characteristics 131 include sale date, gross living area (GLA), lot size, exterior, quality of construction, age, condition, number of bedrooms, number of bathrooms, presence or absence of a basement, and presence or absence of a garage. Examiner notes that properties that are of new construction can be seen through property characteristics age and condition.);  --in response to determining that one or more of the identified plurality of real-estate properties is characterized as being the new construction, retrieving the weight assigned to the sale price of the one or more of the identified plurality of real-estate properties (e.g. Paragraph [0036], Based on an appropriately weighted average of these adjusted prices, the appraiser calculates an appraised value for the subject property.); --and computing a first value by aggregating the retrieved weights assigned to the sale price of the one or more of the identified plurality of real-estate properties characterized as being the new construction (see e.g. Paragraph [0036], the appraiser enters a value corresponding to the subject property in subject column 110, and values corresponding to the comps in respective comp columns 120. For each instance where the subject property value differs from a comp, the appraiser enters an adjustment value corresponding to an amount by which the sale price of the comp is adjusted to account for the difference.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et. al., in view of Van Dyne, and include new construction, as taught by Obrecht et al.  in order for the appraiser to weigh the difference between a subject property and one or more comps. (Obrecht, Paragraph [0031])

Re-claim 6, Smith, in view of Dawson et. al., in view of Van Dyne, do not disclose the following limitations.
However Obrecht et al. disclose the method of claim 5 further comprising: computing a second value by aggregating the retrieved weights assigned to each of the plurality of real-estate properties (e.g. Paragraph [0036], the appraiser enters a value corresponding to the subject property in subject column 110, and values corresponding to the comps in respective comp columns 120. For each instance where the subject property value differs from a comp, the appraiser enters an adjustment value corresponding to an amount by which the sale price of the comp is adjusted to account for the difference.); and computing as the collective physical state a ratio of the first value to the second value (e.g. Paragraph [0047], Fig. 3, In FIG. 3, the independent variable represents the gross living area of the particular property, whereas the dependent variable represents the value contribution to the expected sale price as a result of the gross living area. Line 310, then, represents the relationship between value and the gross living area in a log scale of the x-axis. To illustrate the concept of diminishing returns described above, line 320 represents the relationship there between in a linear scale of the x-axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et. al., in view of Van Dyne, and include aggregating retrieved weights, as taught by Obrecht in order to account for any discrepancy between the subject property and comp. (Obrecht, Paragraph [0030])

Re-claim 7, Smith, in view of Dawson et. al., in view of Van Dyne, do not disclose the following limitations.
However Obrecht et al. disclose the method of claim 5, wherein the one or more real-estate properties is determined to be the new construction in response to determining that the one or more real-estate properties has been built within less than two years from a current date or has not been previously physically occupied (e.g. Fig. 1 Item 131, Paragraph [0034], the property characteristics 131 include sale date, gross living area (GLA), lot size, exterior, quality of construction, age, condition, number of bedrooms, number of bathrooms, presence or absence of a basement, and presence or absence of a garage. Examiner notes that properties that are of new construction can be seen through property characteristics age and condition.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et. al., in view of Van Dyne, and include new construction, as taught by Obrecht in order to account for the amount by which the sale price is adjusted to account for differences. (see e.g. paragraph 0036).

Re-claim 12, Smith, in view of Dawson et. al., in view of Van Dyne, do not disclose the following limitations.
However Obrecht discloses the method of claim 1 further comprising: determining an interior condition of the subject real-estate property; determining interior conditions of each of the plurality of real-estate properties; comparing the interior condition of the subject real-estate property to the interior conditions of each of the plurality of real-estate properties; and comparing as the collective physical state a difference resulting from comparing the interior condition of the subject real-estate property to the interior conditions of each of the plurality of real-estate properties (see e.g. Fig. 1 Stem 131, the property characteristics 131 include sale date, gross living area (GLA), lot size, exterior, quality of construction, age, condition, number of bedrooms, number of bathrooms, presence or absence of a basement, and presence or absence of a garage. FIG. 30 shows the output of FIG. 28 that can be of high utility to the home buyer, wherein the output shows properties 55, 60 side by side to emphasize the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100,105 such as updated bath and kitchen.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et. al., in view of Van Dyne, and include interior condition of real estate properties, as taught by Obrecht in order to calculate an appraisal value for the subject property. (See e.g. paragraph 003]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Dawson et al (2015/0154664 A1), in view of Van Dyne (11,232,500 B1), in further view of Stickleman (2008/0033747 A1).
Re-claim 9, Smith, in view of Dawson et. al., in view of Van Dyne, fail to disclose the following limitations.
However Stickleman discloses the method of claim 1, wherein the prompt comprises a section that lists the plurality of conditions that condition generation of the prompt, wherein the prompt is generated in response to a first set of the plurality of conditions being satisfied, wherein the first set of the plurality of conditions is visually distinguished from a second set of the plurality of conditions in response to conditionally presenting the prompt responsive to the first set of conditions being satisfied, the visually distinguished first set of the plurality of conditions visually indicate conditions that resulted in the generation of the prompt  (see e.g. paragraphs [0065] Of course, warning flags may be triggered not only by particular values contained within certain fields, but also by comparing the values in such fields to other values, such as values present in other fields or in the order-related data. For example, another field of particular significance may be a "Final Evaluation Conclusion" field 72, which indicates the appraiser's 152,154 best estimate as to the true value of the property in question. --- numerous fields of significance may be identified, and each may have one or more related values that raise flags, either intrinsically, or because of cross-referencing to other quantities known to the host system 120.
 It will be appreciated that suitable user interfaces may be constructed that permit the client 110 to set the variance tolerance levels associated with the flags, and to indicate which flags are to be monitored for review purposes. Once an automated review has been completed in step 70, a corresponding Review Report 164 may reside with the valuation report file 162 on the host system 120, for example within the portfolio database 160. The review report 164 may indicate areas and items within the valuation report 162 that are outside the predetermined tolerance levels of the client 110. In addition, if flags that the client 110 has indicated to be monitored have a review hit (i.e., have been triggered), a report status for the valuation report 162 may be set, for example, as "Completed and Needs Review." 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et. al., in view of Van Dyne, and include the prompt for a plurality of conditions, as taught by Stickleman, in order to correctly match an evaluation product to a secured transaction and the underlying real estate (see e.g. paragraph 0005).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Dawson et al (2015/0154664 A1), in view of Van Dyne (11,232,500 B1), in view of Stickleman (2008/0033747 A1), in further view of Cheetham (US6115694A) .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Dawson et al (2015/0154664 A1), in view of Van Dyne (11,232,500 B1), in further view of Coon et al. (US 20080162224)
Re-claim 9, Smith, in view of Dawson et. al., in view of Van Dyne, fails to disclose the following limitations.
However Coon et al. disclose the method of claim 1, wherein the prompt comprises a section that lists the plurality of conditions that condition generation of the prompt, wherein the prompt is generated in response to a first set of the plurality of conditions being satisfied, wherein the first set of the plurality of conditions is visually distinguished from a second set of the plurality of conditions in response to conditionally presenting the prompt responsive to the first set of conditions being satisfied, the visually distinguished first set of the plurality of conditions visually indicate conditions that resulted in the generation of the prompt  (see e.g. paragraphs 0152 -0174 -- Trends: Property Values: The "Declining" box is checked [0156] FNC-C-N-012-01 scans the Neighborhood section of the appraisal form to determine if the "Declining" box is checked for Property Values. The reason for a decline in values and the probability of its continuance are key considerations in developing a proper value estimate --- When the subject's sales price (or value) exceeds the "high" end or falls below the "low" end of a given neighborhood's price range, the system flags the appraisal for further review).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et. al., in view of Van Dyne, and include the steps cited above, as taught by Coon et al., in order to develop a proper value estimate (see e.g. paragraph 0156).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Dawson et al (2015/0154664 A1), in view of Van Dyne (11,232,500 B1), in view of Coon et al. (US 20080162224), in further view of Cheetham (US6115694A) 
Re-claim 11, Smith does not disclose the limitations as claimed.
Smith anticipates wherein responsive to receiving selection of the first action option, the automatically generated value is provided to the client device, the client device being configured to display the automatically generated value with an option to sell the subject real-estate property at the automatically generated value . [see e.g. paragraphs 0101 , 0184, 0126- Output Calculated Value 235 for the Selected Specific Property 55 
[216] wherein a difference is calculated as between the list price and the output calculated value 235 for the selected specific property 55. Wherein if the difference is less than a selected percentage, being preferably about twenty percent, the list price is substituted for the output calculated value 235 for the specific property 55)
Since Smith calculates a percentage difference between the list price and the calculated value, if the difference is 0%, then the list price is the same as the calculated price. 
Smith, in view of Dawson et. al., in view of Van Dyne, do not disclose the limitations as claimed.
However, Coon et al. disclose wherein the prompt comprises a second action option corresponding to modification of a model used to automatically generate the value, (see e.g. paragraph 0011 --- Problems with the rules also may be identified by reviewers in the production environment and reported back. If any of these issues or problems are identified, then rules can be added, modified, or changed as appropriate. This allows an ongoing review of the rules to ensure that the rules are up-to-date and the evaluation system is functioning properly).

Smith, in view of Dawson et. al., in view of Van Dyne, in view of Coon et al., do not disclose the limitations as claimed.
However, Cheetham discloses The method of claim 9, wherein the prompt comprises a plurality of action options, a first action option corresponding to approval of the automatically generated value, and a third action option corresponding to manual modification of the automatically generated value, (see e.g. col. 7, lines 27-31, 56-57; col. 11, lines 28-30; 50-56; col. 2, lines 6-23- 
-More specifically, the comparable properties that have a measurement of similarity above the predetermined threshold will be extracted for further review, while the comparable properties below the threshold are removed from further consideration.
-Referring again to FIG. 3, the comparable properties that have been selected for further review at 44 are then adjusted to reflect the value of the subject property at 46.
-These adjustment rules are then applied to the comparable properties selected at 40 in order to adjust for the value of the subject property.
-Since the comparable has two bathrooms and the subject property has two and a half bathrooms, the price needs to be adjusted by using the rules provided in Table 4, which turns out to be $2000. There are no adjustments necessary for the bedroom attribute because both the subject property and the comparable property have the same number of bedrooms.
-A plurality of adjustment rules from an adjustment rule database are then applied to the differences between each of the comparable properties and the subject property. The plurality of adjustment rules adjust the price of the comparable properties by either decreasing the price of each comparable property if the comparable property has differences in the additional characteristics that are superior in value to the subject property or increasing the price of each comparable property if the comparable property has differences in additional characteristics that are inferior in value to the subject property).
.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Dawson et al (2015/0154664 A1), in view of Van Dyne (11,232,500 B1), in further view of Esposito et al. (2017/0270580 A1).
Re-claim 13, Smith, in view of Dawson et. al., in view of Van Dyne, fails to disclose the following limitations.
However, Esposito et al. teach The method of claim 1, further comprising: training a neural network to predict an estimate of an error in the automatically generated value for the subject real-estate property, the neural network being trained to establish a relationship between one or more training real-estate property characteristics of training real-estate properties and corresponding errors in values of the training real-estate properties, the neural network being further trained by automatically computing sale prices for the training real-estate properties and computing an error value between the automatically computed sale prices and an actual sale price of the training real-estate properties (see e.g. paragraphs 
 [0017], [0093], [0099] This information may be related to how quickly a vehicle may sell. Still additionally, historical data associated with the seller may be input into the PTS model.
[0015] In another example, the data platform may provide the pricing for the seller instead of allowing the seller to provide pricing
[0101] A PTS score closer to 100% may indicate that it very likely that the seller will sell the vehicle and a PTS score closer to 0% may indicate that it is very unlikely that the seller will sell the vehicle. Like the PTB model, the PTS model may be built based on various modeling techniques including one or more of a Generalized Linear Model (GLM), Random Forest (RF), Gradient Boosted Machine (GBM) and multi-layer, feedforward Deep Learning algorithm, among others to find a best weighing of the vehicle-related data input into the model that results in output of a reliable probability. 
seller will sell and also indicate a willingness of the seller to sell (see e.g. paragraphs 0005, 0015).

Re-claim 14, Smith discloses the method of claim 1 further comprising computing an error measurement associated with the automatically generated value representing a level of difficulty in automatically generating the value based on the predicted estimate of the error (see e.g. paragraph 0041, Fig. 9, FIG. 9 shows a plot of time occurrences on the Y axis versus error as a percent of price on the X axis for multiple property valuation methods as indicated on the right side of the Y axis for a sampling of sold property data, wherein it can be seen that for the automated valuation system calculated appraisal method that sixty percent of the time the appraisal is within ten percent of the price. Examiner notes that Fig. 9 measures the Error as a % from the actual price.)

Re-claim15, Smith does not disclose the following limitations.
However Dawson discloses the method of claim 14 further comprising causing the prompt to be displayed on the operator device before the value is presented to the user in response to determining that the error measurement exceeds an error threshold (e.g. Paragraph [0038], The reconciliation module 116 may also provide flags, tokens, markers, messages, pop-ups, or the like, which identify the quality of an appraisal reconciliation as a poor through adequate. For instance, because the reconciliation module 116 generates a poor reconciliation score for a particular appraisal form 123, the reconciliation module 116 may automatically message an end user via the interface module 114 to review this acquisition for pricing adjustments or eligibility. The end user may in turn use the flagged appraisal form 123 to support decisions regarding the market value of the property.
Reconciliation scores indicate whether the appraisal was poorly reconciled and may trigger further review of an appraisal or appraisal form by an end user when the heuristic 117 determines a threshold has been breached.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith's automated real estate valuation system to include a prompt to review an automatically generated value, as taught by Dawson in order to trigger further review of an appraisal form by an end user. (see e.g. paragraph 0036)

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Van Dyne (11,232,500 B1), in view of Esposito et al. (2017/0270580 A1), and further in view of Duault (2018/0033102 A1)
Re-claims 16, 17, Smith, in view of Dawson et. al., in view of Van Dyne, in view of Esposito et al., do not disclose the following limitations.
However, Duault discloses the method of claim 15 further comprising: selecting, between first and second thresholds, the error threshold based on the likelihood that the user will complete the sale transaction; --wherein the first threshold is lower than the second threshold, and the method further comprises: selecting the first threshold as the error threshold in response to determining that the likelihood is greater than a given value indicating the user is serious about completing the sale transaction; and selecting the second threshold as the error threshold in response to determining that the likelihood is less than or equal to the given value (see e.g. paragraphs  [0032] A score is generated between a particular implicit demand profile and a particular implicit supply profile indicative of the probability of a possible transaction between a possible purchaser and a property owner.
 [0056] computing for each criterion an intermediate score value from the soft values stored within the two implicit demand and supply profiles, estimating the impact of the level of satisfaction of the demand expectation corresponding to the value of the demand criterion with the supply fulfillment corresponding to the value of the supply criterion for a transaction decision; [0057] deriving from said intermediate scores value a global said score value indicative of the probability of a transaction between the user and the property owner.)
 [0036] providing a set of weights for different demand event types corresponding to the levels of interest of the user for the properties; 
0155] By construct, we define a set of selection criteria for a type of transaction with common properties in the supply and in the demand profile. The interest of a demand user for a property shows a level of expectation for the value of each criteria in the supply profile. The values of the demand criteria are therefore inherited and iteratively derived from the supply profiles of interest identified by the user navigation experience. 
[0183] The system computes a supply-demand association score 28 between the implicit supply profile 16 and the implicit demand profile 14. This score 28 represents the probability that the demand user 11 will buy or rent the property 19. The score associates a demand profile with an offer profile which accesses 41 one or more listings displayed to the demand user.
464] For a large number L of transactions signed between pairs of ss and ds, and other selected supply properties so with SG(ss,so,ds)>threshold, the Score Mean Squared Error is
[00016] SMSE = 1 L .Math. .Math. ss , so , ds = 1 L .Math. ( score  ( so , ds ) - score  ( ss , ds ) ) 2
[0465] The algorithm adjusts the transactions weights to minimize the Score Mean Squared Error SMSE as follow:
[0466] While some weight can be adjusted: [0467] For every available criterion i, flag every criteria weight which decrease SMSE when WTC(i) is increased by 1%. [0468] For every flagged criteria weight, increase WTC(i) by 1%. [0469] Normalize the sum of weights.
[0470] If the weight of a criterion arrives below a threshold, the system administrator may suppress the criterion for the score association in this market segment. The criterion may be reassigned for another market segment.
[0449] When the score system finds a new property with a high value for the pleasant view, the score for the criterion is high, and the weight for the criterion is high. The impact on the final score is high. If a home does not have a pleasant view, the negative impact on the final score is also high.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of Dawson et. al., in view of Van Dyne, in view of Esposito et al., to include the steps cited above,  as taught by Duault, in order to provide a scoring process to be used in the real estate business for the purpose of providing an efficient mechanism of selection of a list of properties to be displayed to a user of the system, who is a possible purchaser, and allow a precise estimation of a score between two profiles, i.e. a possible purchaser and a property offered for sale or for rent(see e.g. paragraphs 0022, 0172).

.
Response to Arguments
Applicant’s arguments with respect to the office action dated 3/8/22 have been considered, but are now moot due to the new rejection addressing the amendments.
Van Dyne teaches determining the likelihood that the user will sell at the determined value based on certain evaluation.  The NPL documents go further into determining the likelihood that the user will sell based on certain user behavior.  Therefore, it is considered a well known in the real estate business that evaluation of information entered by the seller and/or seller behavior are  considered when projecting the sale of any property.
Re-claim 11, after further review, the Examiner has determined that Kim clearly anticipates giving the seller the option to select the generated value as the listing price.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/
 Primary Examiner, Art Unit 3627
March 23, 2022